DUCKER, JUDGE:
Claimants, Gertrude A. Meyers and Lena M. Brown, owners of property on Harrison Avenue Extension (Norton Road), a State controlled highway in Elkins, West Virginia, alleged destruction by fire of an outbuilding and its contents, numerous trees, and shrubbery, resulting from the use by employees of the respondent of an acetylene torch in repairing a sign on the highway. The blaze from the torch set the grass on fire which spread to the property of the claimants, allegedly causing damages in the amount of $3,823.24.
*269Respondent admits that the fire and resulting damage were caused by the negligence of the employees of the respondent.
The parties have stipulated and agreed upon an amount of damages in the amount of $1,000.00, as being fair and reasonable, and this Court, so considering and approving the same, hereby awards to the claimants the sum of $1,000.00.
Award of $1,000.00.